 Case 2:19-cv-08902-GW-MAA Document 48 Filed 07/16/20 Page 1 of 1 Page ID #:1063

                                                                                                              JS-6
                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          CV 19-8902-GW-MAAx                                              Date      July 16, 2020
 Title             Jeffrey Sulitzer, D.M.D, et al. v. Joseph Tippins, et al.




 Present: The Honorable           GEORGE H. WU, UNITED STATES DISTRICT JUDGE
                Javier Gonzalez                              None Present
                 Deputy Clerk                         Court Reporter / Recorder                    Tape No.
                Attorneys Present for Plaintiffs:                      Attorneys Present for Defendants:
                         None Present                                            None Present
 PROCEEDINGS:                IN CHAMBERS - RULING ON DEFENDANTS' MOTION TO DISMISS
                             COMPLAINT [44]


        The Court adopts its tentative ruling as to Defendants’ Motion to Dismiss Plaintiffs’ First Amended
Complaint (see Docket Nos. 47) along with its prior rulings on Defendants’ Motion to Dismiss the
Complaint (see Docket Nos. 30, 42) as its final decision on the pending motion to dismiss. Therefore,
Plaintiffs’ three causes of action based on federal law – i.e. (1) violation of the Sherman Antitrust Act, (2)
violation of the Dormant Commerce Clause, and (3) violation of the Substantive Due Process – are
dismissed without leave to amend. Pursuant to 28 U.S.C. § 1367(c)(3), the court declines to exercise
supplement jurisdiction over Plaintiffs’ remaining state law claim for violation of California’s Unfair
Competition Law.




                                                                                                     :
                                                                 Initials of Preparer   JG
CV-90 (06/04)                                   CIVIL MINUTES - GENERAL                                      Page 1 of 1
